Jenkins, P. J.,
concurring specially. I agree to the judgment, as I think the case is distinguishable from the holding made by this court in Reed v. Southern Ry. Co., 37 Ga. App. 550 (3) (140 S. E. 921), delivered by the writer of this special concurrence and referred to by Judge Stephens in his dissent. As clearly pointed out by Judge Sutton in what he says in the motion for rehearing, the standing box-cars, which in the petition are alleged to have constituted an obstruction to the vision of the plaintiff in approaching the railroad-track, had already been passed by the plaintiff, and played no part in his failure to discover the approaching train by which he was injured. In this respect the case differs from the Reed case, referred to. I think also that the case is distinguishable from Southern Ry. Co. v. Staton, 41 Ga. App. 759 (154 S. E. 718), which was also delivered by the writer of this special concurrence, and in which it was stated that the “stop, look, and listen” rule is not of force in this State. As I see it, the plaintiff’s petition in the instant case fails to set forth a cause of action, for the reason that under the particular facts and circumstances stated by his petition, the plaintiff in stepping out from behind the end of a moving train immediately onto another track beyond, and immediately in front of another train moving in the opposite direction, put himself in a position where he could not possibly protect himself, and where the defendant could not protect him against his own negligence. This, to my mind, is a very different situation from the ordinary case, where a person approaches a railroad-track and is injured by a passing train. As pointed out in the Slaton case, in such ordinary cases it is a question for the jury.to say whose negligence constituted the proximate cause of the injury, and to pass upon the question of comparative negligence. In the instant ease, however, it would appear that the plaintiff simply took a blind chance that a train would not be approaching on the further track when he stepped from behind the rear of the rumbling, passing train immediately in front of the approaching train on the other track, by which he was injured.